VAUGHN, Judge.
Only one exception appears in the record of the trial. Approximately 23 pages of the printed record are taken up by the court’s charge. On about the 16th page of the charge there appears “Exception No. 1” without further indication as to what portion of the charge appellant deems objectionable. The portion of the charge objected to is not quoted in an assignment of error. In our discretion, however, we have considered appellant’s objections to the charge as they are set out in his brief and hold that no prejudicial error has been shown.
No error.
Judges Britt and Parker concur.